           Case 1:20-cr-00001-JSR Document 19 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                          ORDER
                                       :
                                       :
       Victor Marmolejo
                                       :
                                                            20-cr-1         (JSR)
                                       :
                                       :                         Docket #
---------------------------------------x




  Hon. Jed S. Rakoff
                  .              , DISTRICT JUDGE:
         Judge's Name

The C.J.A. attorney assigned to this case

         Jonathan Andrew Marvinny     is hereby ordered substituted
         Attorney's Name

and the representation of the defendant in the above captioned

matter is assigned to        Susan Marcus                    .

                                    Attorney's Name



                                                      SO ORDERED.




                                       UNITED STATES DISTRICT JUDGE




Dated:      New York, New York

            April 27, 2020
